Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 December 3, 2013 Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: DWS Global Growth Fund (the “Fund”), a series of DWS Global/International Fund, Inc. (the “Corporation”) (Reg. Nos. 033-05724; 811-04670) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Corporation hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Fund pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 113 to the Corporation’s Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement relating to the Fund and was filed electronically on November 27, 2013. Any comments or questions on this filing should be directed to the undersigned at (617) 295-3681. Very truly yours, /s/Laura McCollum Laura McCollum, Esq. Vice President and Counsel Deutsche Investment Management Americas Inc. cc:Elizabeth Reza, Esq., Ropes & Gray \
